

117 S2063 IS: To award four congressional gold medals to the United States Capitol Police and those who protected the U.S. Capitol on January 6, 2021.
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2063IN THE SENATE OF THE UNITED STATESJune 15, 2021Ms. Klobuchar (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award four congressional gold medals to the United States Capitol Police and those who protected the U.S. Capitol on January 6, 2021.1.FindingsThe Congress finds the following:(1)Every day, the United States Capitol Police (Capitol Police) protects the U.S. Capitol, Members of Congress, congressional staff and institutional staff, journalists, and the visiting public.(2)On January 6, 2021, a mob of insurrectionists forced its way into the U.S. Capitol building and congressional office buildings and engaged in acts of vandalism, looting, and violently attacked Capitol Police officers.(3)The sacrifice of heroes including Capitol Police Officers Brian Sicknick and Howard Liebengood, Metropolitan Police Department Officer Jeffrey Smith, and those who sustained injuries, and the courage of Capitol Police Officer Eugene Goodman, exemplify the patriotism and the commitment of Capitol Police officers, and those of other law enforcement agencies, to risk their lives in service of our country.(4)Up to seven Americans died following this violent attack, and more than 140 law enforcement officers suffered physical injuries, including 15 officers who were hospitalized.(5)The desecration of the U.S. Capitol, which is the temple of our American Democracy, and the violence targeting Congress are horrors that will forever stain our Nation’s history.(6)On April 2, 2021 Officer William Billy Evans was killed while protecting the North Barricade of the Capitol. Officer Evans was a distinguished member of the First Responders Unit and an eighteen-year veteran of the United States Capitol Police. Also injured in that assault was Officer Kenneth Shaver. Officer Shaver is a fifteen-year veteran of the United States Capitol Police.2.Congressional Gold Medals(a)Presentation authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of four gold medals of appropriate design to the United States Capitol Police and those who protected the U.S. Capitol on January 6, 2021.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Disposition of medalsFollowing the award of the gold medals under subsection (a):(1)USCP HeadquartersOne gold medal shall be given to the United States Capitol Police, so that the medal may be displayed at the headquarters of the United States Capitol Police and made available for research, as appropriate.(2)DC Metropolitan Police Department HeadquartersOne gold medal shall be given to the Metropolitan Police Department of the District of Columbia, so that the medal may be displayed at the headquarters of the Metropolitan Police Department and made available for research, as appropriate.(3)Smithsonian Institution(A)In generalOne gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and available for research.(B)PlaqueIn displaying the gold medal given under subparagraph (A), the Smithsonian Institution shall display the medal with a plaque that lists all of the law enforcement agencies that participated in protecting the U.S. Capitol on January 6, 2021.(C)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal given under subparagraph (A) available for display elsewhere, particularly at appropriate locations associated with the protection of the U.S. Capitol on January 6, 2021.(4)United States Capitol(A)In generalOne gold medal shall be given to the Architect of the Capitol, for display in a prominent location in the United States Capitol as appropriate and available for research.(B)PlaqueIn displaying the gold medal given under subparagraph (A), the Architect of the Capitol shall display the medal with a plaque that lists all of the law enforcement agencies that participated in protecting the United States Capitol on January 6, 2021.3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medals struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.4.Sense of CongressIt is the sense of the Congress that the United States Mint should expedite production of the gold medals and duplicate medals under this Act, so that the sacrifices of fallen officers and their families, and the contributions of other law enforcement agencies who answered the call of duty on January 6, 2021, can be recognized and honored in a timely manner.5.National medalsMedals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31, United States Code.6.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.